Citation Nr: 1037699	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  00-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to post-operative varicose veins of the 
left leg.

2.  Entitlement to a disability rating in excess of 40 percent 
for post-operative varicose veins of the left leg.



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1981 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in North Little 
Rock, Arkansas.

The Board notes that in March 2000, the Veteran had requested a 
hearing before the Board; however, this was prior to the 
completion of his appeal of the original rating decision, such 
that the Board did not yet have jurisdiction to hear the 
Veteran's case.  See 38 C.F.R. § 20.200 (2009).  In order to 
provide the Veteran with a full opportunity to present evidence 
regarding his claims, the Veteran was provided a hearing at the 
RO in North Little Rock, Arkansas, in May 2000, before a Decision 
Review Officer (DRO).  A copy of the transcript has been 
associated with the record.  Subsequent to the filing of his 
substantive appeal in October 2000, the Veteran has not since 
requested a Board hearing; therefore, the Board concludes that 
there is no further obligation in this regard.  

This claim has come before the Board in March 2001, May 2003, 
August 2004, September 2007, and August 2009; on each of these 
occasions, the Board remanded the case to the RO for further 
evidentiary development.  The case has returned to the Board for 
final adjudication.


FINDINGS OF FACT

1.  A low back disability was not incurred in or aggravated by 
service; was not manifested to a compensable degree within any 
relevant presumptive period; and was not caused, or aggravated 
by, a service connected disability.

2.  The Veteran's post-operative varicose veins of the left leg 
is manifested by persistent edema and some stasis pigmentation, 
but does not manifest eczema or persistent ulceration.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1133, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2009)

2.  The criteria for a disability rating in excess of 40 percent 
for post-operative varicose veins of the left leg have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.104, Diagnostic Code 7120 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in November 2001, September 2004, September 
2006, October 2008, and April 2009 the Veteran was notified of 
the evidence not of record that was necessary to substantiate his 
claims.  He was told what information that he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  The 
foregoing correspondence also provided the Veteran with the 
requisite notice with respect to the Dingess requirements.

For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice  regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board 
finds that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled and no further action is necessary 
under the mandates of the VCAA. 

Compliance with Prior Board Remands

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Only substantial compliance, 
and not strict compliance, with the terms of an opinion request 
are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination more than substantially complied with the 
Board's remand order).  The Board finds that in the present case, 
based on the following analysis, there has been substantial 
compliance with the Board's prior remands.  

The Veteran's case was remanded to provide the Veteran with all 
necessary relevant VCAA notice.  See the Board remands of March 
2001, and August 2004.  The Board remand of August 2004 
specifically noted that the Veteran be provided with notice 
regarding his increased rating claim, and for service connection 
for a back disorder on both a direct and secondary basis.  The 
increased rating issue was addressed in the September 2006 notice 
letter as indicated above.  The issue of service connection for a 
back disorder on a direct basis was addressed by the November 
2001 notice letter and on a secondary basis in the September 2006 
notice letter.  The August 2004 remand also directed that the 
Veteran be provided with the relevant regulations for a secondary 
service connection claim, which were provided in the January 
2007, June 2009, and June 2010 Supplemental Statements of the 
Case.  Therefore, the Board concludes that the Veteran has 
received all notice required by the prior Board remands.

The Veteran's claims were also remanded to obtain the Veteran's 
complete VA medical treatment records including:  records for any 
surgical treatment referenced in the October 1999 VA medical 
examination.  See the Board remands of March 2001, May 2003, and 
September 2007.  The Board notes that the May 2003 and September 
2007 remands specifically noted a failure to obtain the records 
indicated or obtain confirmation that such records did not exist; 
however the September 2007 remand specifically added that 
relevant VA medical treatment records from the Veteran's date of 
service to the present be obtained.  In other words, the Board 
broadened the remand directive to include all VA medical 
treatment records.  In this instance, VA medical treatment 
records relating to the Veteran dating from his release from 
active duty service (August 1984) to the present were requested 
from the Central Arkansas Veterans Healthcare Management System, 
which is indicated as being the area of the Veteran's residence 
for the appeal period, from the VA Health Information Management 
Section.  Such records were provided in May 2009, and are 
indicated as being the complete records of the Veteran's 
treatment from the appropriate custodian.  These records include 
outpatient medical treatment and emergency care, as well as 
counseling (including treatment for substance abuse), and dental 
treatment and include treatment records dating from February 1986 
to September 2009.  As such, the records custodian has indicated 
that these records cover the complete period requested at that 
time.

Subsequently, the August 2009 Board remand requested that any 
updated treatment records be obtained prior to sending the 
Veteran's claims for review by a VA medical examiner.  All 
relevant VA treatment records have been obtained such that there 
has been compliance with all prior Board remand requests for 
current VA medical treatment records.  Furthermore, with records 
dating from February 1986 to the present, showing all treatment 
for the Veteran's post-operative varicose veins of the left leg 
these records cover the necessary period.  Regarding the 
Veteran's claim for a low back disability, the Veteran has 
indicated that his relevant treatment began in 1999 (see the 
Veteran's December 2009 statement), such that the records 
obtained fully cover all treatment records alleged by the 
Veteran.  Therefore, the Board concludes that there has been at 
least substantial compliance with the prior remands.

The Veteran's claims were also remanded to obtain the Veteran's 
vocational and rehabilitation file.  See the Board remands of 
March 2001, and August 2004.  The Veteran's vocation and 
rehabilitation file was ultimately obtained in September 2004, 
providing full compliance with this element of the Board's prior 
remands. 

The Veteran's claims were remanded to provide a VA medical 
examination regarding the Veteran's service connected post-
operative varicose veins.  See the Board remands of March 2001 
May 2003, August 2004, and August 2009.  Over the course of the 
appeal the March 2001 remand requested a complete examination to 
address the nature and extent of his post-operative varicose 
veins of the left leg, and any associated functional loss.  The 
Veteran was provided with a VA medical examination in June 2002; 
however, this examination did not indicate whether or not the 
Veteran's claims file had been reviewed.  In the August 2004 
remand, the Board requested an updated examination.  This was 
obtained in January 2006, and the examiner noted that the claims 
file had been reviewed.  Then, in August 2009, the Board noted 
that a contemporary examination for the Veteran's post-operative 
varicose veins of the left leg was required, and requested a new 
examination.  The examiner was specifically directed to review 
the symptoms relevant to a higher rating for varicose veins, 
review the record, and provide a statement as to any impact on 
the Veteran's daily life.  As reviewed above, a full and complete 
examination was provided to the Veteran in January 2010.  The 
examiner noted a review of the claims file, reviewed the symptoms 
directed by the August 2009 Board remand, and indicated a review 
of the Veteran's claims file.  As such, with the multiple VA 
medical examinations conducted, and in particular the January 
2010 examination, which addresses all of the elements required by 
the prior Board remands, the Board concludes that the examination 
requested has been provided to the Veteran.

The August 2009 Board remand also requested that the Veteran be 
provided with a VA medical examination to address his claims of 
service connection for a back disorder, reviewing the Veteran's 
history, current symptoms (including range of motion), and any 
connection to the Veteran's service, or as secondary to or 
aggravated by, the Veteran's post-operative varicose veins of the 
left leg.  Such an examination was provided in January 2010.  
Therefore, the Veteran has been provided complete and current 
examinations to address the claims now before the Board.

The Board notes that in the September 2007 Board decision, the RO 
was requested to attempt to contact the Veteran at his current 
place of residence and reestablish contact regarding the 
Veteran's claims.  This was conducted in July 2008.  The Board 
notes that the Veteran has provided a statement in response to 
the actions undertaken to resolve his claims in December 2009, 
and also attended his VA medical examinations scheduled in 
January 2010.  Therefore, the evidence of record clearly shows 
that the Veteran is aware of the current status regarding his 
claims, and is again receiving communications from VA, such that 
the duty to reestablish contact with the Veteran was complied 
with.  

Finally, the Veteran was to be provided with final adjudication 
of his claim in light of any new evidence obtained.  See the 
Board remands of March 2001, May 2003, August 2004, September 
2007, and August 2009.  Such adjudications were provided 
subsequent to each remand in the July 2002, April 2004, January 
2007, June 2009, and finally in the June 2010 Supplemental 
Statements of the Case.  Therefore, the Veteran's claims are now 
ripe for Board resolution, and the Board concludes that all 
required notice and development has been accomplished in 
accordance with the relevant laws and the Board's remands, such 
that no further notice or development remains.  

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active service 
or, if pre-existing such service, was aggravated during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for arthritis may be established based upon a 
legal presumption by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

The Veteran originally claimed service connection for a back 
disorder as due to his service-connected post-operative varicose 
veins of the left leg.  See the Veteran's August 1999 claim, and 
the May 2000 DRO hearing transcript pg. 1.  He has also indicated 
that his back disorder began during his active service.  See the 
DRO hearing transcript pg. 19-21, and the Veteran's statement of 
December 2009.

The first requirement for any service-connection claim - on 
either a direct or secondary basis - is the existence of a 
current disability.  In this case, the Veteran submitted private 
treatment records dating from August 1998 to February 1999, which 
document diagnosis of and treatment for degenerative disc disease 
with a herniated disc.  The Board notes that all of these records 
indicate that these disorders had their onset in November 1997, 
when the Veteran was moving shipping containers.  See the January 
1999 private treatment record from St. Vincent North 
Rehabilitation Hospital.  The Veteran's VA medical treatment 
records also show periodic treatment for the Veteran's back 
disorders.  See the VA medical treatment records of August 1999, 
October 1999, September 1999, February 2001, June 2007, May 2009, 
December 2009 and the x-ray of July 2008.  Finally, the Veteran 
was provided with a VA orthopedic examination in January 2010, 
which diagnosed the Veteran with a "[c]hronic lumbar strain with 
a history of left-sided sciatica."  Therefore, the Board 
concludes that the Veteran does have a current back disorder.

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004).  As the Veteran has alleged 
that his back disorders are either directly due to service, or 
were incurred or aggravated secondary to his service-connected 
post-operative varicose veins, the Board must address service 
connection on both a direct and secondary basis.  

Regarding service-connection on a direct basis, the Veteran has 
alleged that his current back disorders are due to his service, 
specifically, that they began in January 1982.  See the May 2000 
DRO hearing transcript pg. 18, the Veteran's December 2009 
statement.  The Board notes that the Veteran's service treatment 
records document low back pain in January 1982 and June 1982.  
Furthermore, the Veteran has indicated that he occasionally 
experienced periodic back pain during service.  See the DRO 
hearing transcript pges. 20-21.  The Veteran is competent to 
indicate that he experienced occasional back pain during service, 
and the Board concedes that the Veteran has provided competent 
and credible evidence that he experienced occasional back pain 
during his service.  

However, the Veteran's examinations during service do not 
indicate that he experienced a chronic back condition during 
service.  Furthermore, his service treatment record from June 
1982 indicates that his back problems at that time were related 
to his cystitis.  Finally, the Veteran's separation examination 
of October 1984 indicates that his spine was normal at that time.  
The Veteran's separation history also provided in October 1984 
also does not note any spinal problems, although the Veteran's 
service-connected inguinal hernia was noted.  The Veteran's 
medical service treatment records were generated with a view 
towards ascertaining his state of physical fitness; they are akin 
to statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
As such, without evidence of any such problems at the time of 
discharge, and no lay or medical evidence provided by the Veteran 
to indicate that such a disorder was chronic during service, 
there is no evidence of a chronic disorder such that service 
connection can be granted on the basis of a history of a chronic 
disorder in service. 

However, the Veteran has provided statements that he has had 
continuous symptoms related to his current back disorders since 
his service.  The Veteran is competent to indicate experiencing 
pain in his back from his service.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).  
However, the Veteran's credibility affects the weight to be given 
to his testimony, and it is the Board's responsibility to 
determine the appropriate weight.  Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 9 
Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164, 169 (1991). 

The Board concludes that the Veteran's statements regarding a 
history of continuity of symptomatology dating from service are, 
in and of themselves, outweighed by the competent medical 
evidence of record.  In this case, the Veteran's statements 
regarding a history of continuity of symptomatology have not been 
internally inconsistent.  The Veteran has indicated a history of 
problems with his back since service.  See the Veteran's December 
2009 statement.  But he also indicated at his hearing that he was 
first provided treatment for his back about five years after 
service, and that he only experienced back pain after work 
sometimes.  See the DRO hearing transcript pg. 22, 23.  However, 
in his December 2009 statement, the Veteran indicated that he 
only began receiving treatment for his spinal disorder in 1999, 
about 15 years after his release from active service.  
Furthermore, the Veteran's private treatment records relating to 
his November 1997 work-related back injury, do not note any prior 
history of back strain or related injuries.

While the Board does not doubt the sincerity of the Veteran's 
current belief that the  symptoms of his back disorder have been 
present since his years in service, the evidence contains certain 
inconsistencies and contradictions that diminish the reliability 
of the Veteran's current recollections.  As such, the Board 
concludes that the Veteran's statements in this regard are 
afforded less credibility to the extent that he reports a history 
of continuity of symptomatology regarding his current back 
disorder dating from service.

Finally, the Veteran's statements of a history of continuous 
symptoms from service to the present are contradicted by the 
medical evidence of record.  The Veteran's lay assertions 
regarding a post-service history of continuous pain in his back 
due to a low back disorder are inconsistent with the objective 
findings of his separation examination, which specifically 
indicated that the Veteran's spine was normal at the time of 
separation.  The Board also notes that the Veteran was provided 
with an examination in April of 1995, which indicated that the 
Veteran's spine was normal at that time.  Furthermore, the 
Veteran indicated to a VA treating physician in August 1999 that 
his back pain only had a history of two years, indicating that it 
began substantially after his military service.  The Board notes 
again that lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value.  Rucker, 10 Vet. App. at 73.  Finally, the Veteran was 
provided with a VA medical examination in January 2010, which 
thoroughly reviewed the Veteran's back disorder, but concluded 
that the Veteran's current back symptoms had only been present 
since a lifting incident in November 1997.  This is given 
particular weight in that the VA medical examiner is qualified to 
indicate whether symptoms described by the Veteran, such as 
occasional back pain prior to his injury, match the symptoms of 
residuals of exposure to the cold.  38 C.F.R. § 3.159(a)(1).

The Board cannot determine that lay evidence lacks credibility 
solely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. 
Cir. 2006).  The Board may, however, consider a lack of 
contemporaneous medical evidence as one factor in determining the 
credibility of lay evidence.  Id. at 1337.  In this case however, 
it is not the absence of evidence over the years since the 
Veteran's discharge, but the evidence against a history of 
continuous symptoms since service that the Board finds 
persuasive.  Therefore, overall, in-service and post-service 
medical and lay evidence of record does not demonstrate 
continuity of any in-service symptomatology.

Moreover, the competent medical opinion of record provides 
evidence against a finding of a nexus between the Veteran's 
current low back disability and his period of active service.  
The medical examiner in January 2010, who is an uninterested 
observer in the Veteran's claim, concluded that the Veteran's 
current back disorder did not have its onset during service.  The 
examiner further states that the Veteran's low back disorder 
began due to the lifting incident in November 1997.  This opinion 
was provided by a qualified examiner, involved a thorough review 
of the Veteran's current symptomatology and the history thereof, 
as well as possible intercurrent causes, and thoroughly addressed 
the Veteran's contention of direct service connection, with a 
clear explanation of the origins of the Veteran's current back 
disorder provided to support the examiner's conclusions.  As 
such, the Veteran's back disorders do not show a history of 
continuity of symptomatology from service and the weight of the 
medical evidence indicates that any current disorder was not 
caused by any in-service back strain. 

Finally, post-service, since there is no objective indication of 
arthritis affecting the Veteran's low back within one year after 
service (the first such evidence coming from a VA medical 
treatment record dated in July 2008, or over 20 years after his 
active service), the Veteran is not entitled to application of 
the presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has also indicated that his back disorder is the 
result of his service-connected post-operative varicose veins.  
See the Veteran's claim of August 1999.  When claiming service 
connection for a secondary condition, after showing that he has 
the claimed disorder as noted above, the Veteran must show that 
he has a currently service-connected disability.  Wallin v. West, 
11 Vet. App. 509, 512 (1998).  The Veteran was service-connected 
for post-operative varicose veins in June 1991.  Thus, the 
Veteran currently has a service-connected disorder.

The third requirement for secondary service connection is for 
medical evidence establishing a nexus (i.e., link) between the 
service-connected disability and the current disability.  Wallin, 
at 512.  The Veteran has indicated that he believes that his 
current back disorder is the result of, or aggravated by his 
service connected post-operative varicose veins of the left leg.  
See the August 1999 claim.  Specifically, he indicated that his 
doctors told him service connected post-operative varicose veins 
of the left leg caused him to limp, which caused him to develop 
unequal leg length, and ultimately has contributed to his back 
disorder.  See the DRO hearing transcript pges. 5, 26.  The 
private treatment record dated in December 1998 from Health South 
corroborates the Veteran's statement in that it does indicate 
that the Veteran has a leg length difference and that this is 
related to his spine disorders.  However, there is no indication 
that the Veteran's leg length discrepancy is related to his 
service connected post-operative varicose veins of the left leg.  
Finally, the Veteran's contention is outweighed by the VA medical 
examination of October 1999, which indicates that the Veteran's 
post-operative varicose veins of the left leg did not cause any 
unusual limp or abnormality of gait.  

As such, there is no competent medical opinion of record which 
indicates that the Veteran's low back disorder is caused by or 
connected to the Veteran's service-connected post-operative 
varicose veins of the left leg.  In fact, the medical evidence of 
record weighs against such a conclusion.  The VA medical 
examination of January 2010 specifically indicated that the 
Veteran's low back disability was in no way effected by his 
service-connected postoperative varicose veins of the left leg 
nor did his varicosities make his back worse or effect it in any 
way.  The examiner indicated that this was because the Veteran's 
back disease was separate and documented as having had onset in 
November 1997.  The post-operative varicose veins of the left leg 
was said to be a separate medical problem and was not connected 
in any way medically to the back problem.  The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches.  Among the factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The January 2010 VA medical examiner's opinion was thorough, 
supported by an explanation, based on a review of the claims 
file, and supported by the evidence of record.  Therefore, the 
competent probative evidence of record is against any finding 
that the Veteran's low back disability is caused, or aggravated 
by, his service-connected post-operative varicose veins of the 
left leg.  Absent any competent evidence of a connection between 
the Veteran's low back disorders and his service-connected post-
operative varicose veins of the left leg, and given the medical 
evidence against such a conclusion, service connection for a low 
back disorder as secondary to, or aggravated by, post-operative 
varicose veins of the left leg cannot be granted.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for service 
connection, on a direct, secondary, or aggravation basis, for a 
low back disorder in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for a low back disorder on a direct, or as 
secondary to or aggravated by his service-connected post-
operative varicose veins of the left leg, and there is no 
reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§§ 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

The Veteran's post-operative varicose veins of the left leg was 
originally rated at 20 percent under 38 C.F.R. § 4.104, 
Diagnostic Code 7120 in a June 1991 rating decision.  The Veteran 
applied for an increased rating in August 1999, and was granted a 
increased disability rating of 40 percent in January 2007 with an 
effective date of August 9, 1999 (the date of his claim for an 
increased rating).  As such, the Veteran is currently seeking a 
disability rating in excess of 40 percent for the entire appeal 
period for his service-connected post-operative varicose veins of 
the left leg under Diagnostic Code 7120.

Diagnostic Code 7120 provides ratings for varicose veins.  
Varicose veins with findings of persistent edema and stasis 
pigmentation or eczema, with or without intermittent ulceration, 
are rated 40 percent disabling.  Varicose veins with findings of 
persistent edema or subcutaneous induration, stasis pigmentation 
or eczema, and persistent ulceration, are rated 60 percent 
disabling.  Varicose veins with findings of massive board-like 
edema with constant pain at rest are rated 100 percent disabling.  
A Note to Diagnostic Code 7120 provides that these ratings are 
for involvement of a single extremity.  If more than one 
extremity is involved, each extremity is to be rated separately 
and combined (under 38 C.F.R. § 4.25), using the bilateral factor 
(38 C.F.R. § 4.26), if applicable.  38 C.F.R. § 4.104.

After the Veteran submitted claim for an increased disability 
rating for his post-operative varicose veins, the Veteran was 
provided with a VA medical examination in October 1999.  At that 
time, the Veteran indicated that he experienced swelling in his 
legs.  He had quit wearing support hose, because they hurt his 
legs.  The examination noted that the Veteran did not have any 
limp or abnormality of gait or stance.  There were small, well-
healed scars in the area of his left thigh surgery, with a nest 
of veins around his calves, and with varicosities somewhat worse 
on the left.  As noted in the March 2001 remand, this examination 
did not specify with every observation which legs were affected, 
and the Veteran is only service-connected for his left leg.  The 
examiner also noted trace edema on the left leg, but no evidence 
of increased pigmentation, or of healed ulcers or ulcerations.  
The soft tissues were in good condition and his peripheral pulses 
were good.  

The Veteran was then provided with a second VA medical 
examination in June 2002, which indicated that the Veteran was 
likely to have some discomfort from prolonged standing.

A VA examination report dated in June 2006 shows that the Veteran 
was able to do his work, but that his legs felt increasingly 
heavy during the day, and that he needed to prop his feet up to 
obtain release.  The examiner noted that the Veteran did have 
hosiery, but this caused bruising and pain, and was not 
considered helpful.  The Veteran did not experience any 
ulceration of his leg or ankle.  The examiner noted trace pitting 
pretibial edema at mid tibial level on the left.  There was 
hyperpigmentation, but no ulceration or evidence of ulceration.  
There was minimal subcutaneous induration.  The examiner stated 
that the increasing severity of his varicosities will likely lead 
in the future to ulceration and skin breakdown; implying however, 
that this was not the case at the time of the examination.

A VA examination report dated in January 2010 shows that the 
examiner noted that the Veteran was wearing compression stockings 
about three times per week, with persistent swelling in the left 
lower extremity, and occasional weeping.  However, the Veteran 
had not had any skin grafts.  The Veteran was capable of walking 
one-quarter of a mile, standing for ten minutes, but unlimited 
sitting.  The Veteran twice indicated that he experienced no 
ulceration or bleeding.  The examiner noted that there was no 
persistent venous stasis.  The examiner noted that the Veteran 
experienced persistent discomfort throughout his left leg on a 
daily basis, and would take a occasional over-the-counter 
medication for it, and that elevation at the end of the day would 
alleviate some of the left leg discomfort.  The examiner 
concluded that the Veteran did not have any history of persistent 
board-like edema, but did experience persistent edema with 
constant pain at rest.  The Veteran denied any eczema, but did 
have some pigmentation changes.  Again the examiner reiterated 
that there were no signs of eczema, subcutaneous indurations, or 
board like edema.   The examiner noted that the Veteran was 
working full time at a camp.

The Veteran's VA outpatient treatment records also show 
consistent treatment for his service-connected post-operative 
varicose veins of the left leg.  In January 1997, the Veteran was 
indicated as experiencing pain on standing or walking more than 
seven blocks, and used elevation and compression stockings to 
alleviate his symptoms.  In February 2002, the Veteran's legs 
were noted to be diffusely tender, but with no significant 
lesions or changes noted.  In August 2007 the Veteran was fitted 
with compression hose, and in June 2008, the Veteran obtained 
stockings and liners to treat his varicose veins.

Finally, the Veteran provided evidence regarding his service-
connected post-operative varicose veins of the left leg at his 
May 2000 DRO hearing, indicating that his symptoms had worsened.  
He reported experiencing swelling around his ankles, that his leg 
would occasionally go out, and that his legs would  occasionally 
get itchy or sore and turn red.  He added that he had had surface 
ulcerations, periodically, when wearing stockings.  He noted that 
his problems would vary, and that his left leg disability 
interfered with his ability to work.  He described that he could 
not stand for more than 10 or 20 minutes, or walk long distances. 

As noted previously, the Veteran is currently rated as 40 percent 
disabled due to his left leg post-operative varicose veins.  This 
is applied when the Veteran experiences persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  The next higher 60 percent disability rating 
requires persistent edema or subcutaneous induration, and stasis 
pigmentation or eczema, and persistent ulceration.  The Veteran 
in this case shows that he experiences persistent edema, and 
stasis pigmentation, with some lay evidence of ulcerations, such 
that a rating of 40 percent is appropriate.  However, there is no 
indication in the record that the Veteran experiences persistent 
ulceration as necessary for a 60 percent rating, and the January 
2010 examiner specifically noted that the Veteran does not 
experience board-like edema as necessary for a 100 percent 
rating.  Therefore, the Board concludes that the Veteran's post-
operative varicose veins of the left leg are properly rated as 40 
percent disabling under Diagnostic Code 7120.  38 C.F.R. § 4.104.  

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must only consider 
the factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals. Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  To the extent that the Veteran argues or 
suggests that the clinical data supports an increased rating or 
that the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In conclusion, the Veteran's post-operative varicose veins of the 
left leg have been properly rated as 40 percent disabling for the 
entire appeal period.  38 C.F.R. § 4.3, 4.7.  Based upon the 
guidance in Hart, the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the Board 
finds the Veteran's symptoms have remained constant throughout 
the course of the period on appeal, and, as such, staged ratings 
are not warranted.  

Extra-schedular consideration

Finally, the Board finds that the Veteran's left leg post-
operative varicose veins do not warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is 
a three-step analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no evidence of 
marked interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards with 
regard to the Veteran's left leg post-operative varicose veins.  
While there is evidence that certain symptoms and manifestations 
of the left leg post-operative varicose veins are not considered 
in the rating criteria, the evidence does not show exceptional or 
unusual circumstances, to suggest that the Veteran is not 
adequately compensated by the regular Rating Schedule.  At most, 
the Veteran has indicated some interference with work, however, 
he has not presented any objective evidence, such as time missed 
from work, or medical records which show that he has been 
prevented from working due to his left leg varicose veins.  The 
Veteran has also indicated that he has been let go due to his 
disability, but his VA medical treatment records show that he has 
had periodic treatment for substance abuse issues in addition to 
his disability which may interfere with his employment.  In 
addition, the most recent VA medical examination of January 2010 
noted that the Veteran was currently working full time.  
Furthermore, the Veteran's vocational rehabilitation file shows 
that he has maintained his vocational rehabilitation program 
without any evidence that his left leg edema has caused any 
interference with this program.  Finally, the evidence of record 
indicates that all of the Veteran's treatment for the service-
connected post-operative varicose veins of the left leg has been 
on an outpatient basis, with no evidence of inpatient treatment.  
Therefore, the evidence of record simply does not warrant an 
extraschedular rating.  In reaching this conclusion, the Board 
notes that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  Accordingly, the claim will not be referred for 
extra-schedular consideration 


ORDER

Service connection for a low back disability, to include as 
secondary to service-connected post-operative varicose veins of 
the left leg, is denied.

A disability rating in excess of 40 percent for left leg post-
operative varicose veins is denied.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


